Citation Nr: 0208547	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  00-08 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a bilateral eye 
disorder.

4.  Entitlement to service connection for a bilateral foot 
disorder.

5.  Entitlement to service connection for a bilateral knee 
disorder.

6.  Entitlement to an initial compensable rating for 
spontaneous pneumothorax, right.

7.  Entitlement to a compensable initial rating for fracture, 
left humerus.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at a Board 
hearing at the RO in May 2002.

While the veteran perfected appeals as to the issues of 
increased ratings for his service-connected ankles, chest 
scar, and hearing loss disabilities, he indicated at his May 
2002 Board hearing that he wished to withdraw these issues 
from his appeal.

FINDINGS OF FACT

1.  There is no medical evidence demonstrating that the 
veteran currently suffers from a right hip disorder, a right 
shoulder disorder, a bilateral eye disorder, a bilateral foot 
disorder, or a bilateral knee disorder.

2.  Pulmonary function testing showed borderline restrictive 
lung disease; FEV-1 was 83 percent of predicted, and FEV-
1/FVC was 81 percent of predicted.

3.  The veteran's left humerus disability is not productive 
of limitation of the left arm to shoulder level; flexion and 
abduction have been found to be normal, and there is no 
showing of malunion of the humerus.


CONCLUSIONS OF LAW

1.  A right hip disorder, a right shoulder disorder, a 
bilateral eye disorder, a bilateral foot disorder, and a 
bilateral knee disorder were not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

2.  The criteria for an initial compensable evaluation for 
spontaneous pneumothorax, right, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.97, Diagnostic Code 6843 (2001).

3.  The criteria for an initial compensable evaluation for 
fracture, left humerus, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
4.71a, Diagnostic Codes 5201, 5202 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The 
Board finds that the RO decisions provided to the veteran in 
this case have notified the veteran of all regulations 
pertinent to service connection and increased rating claims, 
informed him of the reasons for which it had denied his 
claims, and provided him additional opportunities to present 
evidence and argument in support of his claims.  Further, the 
Board notes that the claims file contains relevant service 
and VA medical records, including a March 1999 VA general 
medical examination.  Further, recent VA examinations that 
assessed the severity of his service-connected disabilities 
on appeal are of record.  The veteran has not referenced any 
unobtained evidence that might aid his claims or that might 
be pertinent to the bases of the denial of his claims.  As 
such, the Board thus finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).

I.  Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service incurrence for certain chronic diseases, such as 
arthritis, will be presumed if it becomes manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran claims that he suffers from a right hip disorder, 
a right shoulder disorder, a bilateral eye disorder, a 
bilateral foot disorder, and a bilateral knee disorder.  When 
a claim is filed for entitlement to service connection, there 
must be an initial finding of a current chronic disability.  
Although a claimant may testify as to symptoms he or she 
perceives to be manifestations of disability (the veteran has 
complained of chest pain), the question of whether a chronic 
disability is currently present is one which requires skill 
in diagnosis, and questions involving diagnostic skills must 
be made by medical experts.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In the present case, the medical records in the claims file 
fail to reflect a current diagnosis of a right hip disorder, 
a right shoulder disorder, a bilateral eye disorder, a 
bilateral foot disorder, or a bilateral knee disorder.  
Despite the fact that the March 1999 VA examiner was 
examining the veteran to ascertain the nature of any of the 
claimed disorders on appeal that might be present, the 
examiner was unable to find a basis for diagnosing any 
current disability of the right hip, right shoulder, eyes, 
feet, or knees.  As such, with the medical evidence showing 
no current disability to be present, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for a right hip 
disorder, a right shoulder disorder, a bilateral eye 
disorder, a bilateral foot disorder, and a bilateral knee 
disorder.

In connection with the eye disability claim, it should be 
noted that in the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes (including the presbyopia noted on the March 1999 VA 
eye examination) even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter 
II, para. 11.07.

As the preponderance of the evidence is against the veteran's 
service connection claims, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claims that would give rise to a 
reasonable doubt in favor of the veteran.  Accordingly, the 
benefit-of-the-doubt rule is not applicable, and the service 
connection claims are denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

II.  Initial Compensable Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  As the veteran is appealing the original assignment 
of the rating for his service-connected pneumothorax and left 
humerus disabilities, the severity of the veteran's 
disabilities are to be considered during the entire period 
from the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

A.  Pneumothorax

The veteran was granted service connection for spontaneous 
pneumothorax in May 1999 and was assigned a noncompensable 
rating that has remained in effect since that time.  When 
rating pneumothorax residuals, a 10 percent evaluation is 
warranted for pneumothorax residuals productive of FEV-1 of 
71 to 80 percent predicted; FEV-1/FVC of 71 to 80 percent; or 
DLCO (SB) of 66 to 80 percent of predicted.  Diagnostic Code 
6843.

The Board has reviewed the probative evidence of record 
including the veteran's statements and Board hearing 
testimony.  The veteran has complained of right chest pain, 
and right chest wall pain has been attributed to his 
inservice thoracectomy.  The veteran has indicated, however, 
that he does not receive any treatment for his pneumothorax 
residuals.  Pulmonary function testing performed in August 
1999 showed borderline restrictive lung disease; FEV-1 was 83 
percent of predicted, and FEV-1/FVC was 81 percent of 
predicted.  As FEV-1 of 71 to 80 percent predicted, or FEV-
1/FVC of 71 to 80 percent predicted has not been shown, the 
Board finds that a compensable evaluation is not warranted.

B.  Left Humerus

Service medical records indicate that the veteran sustained a 
mid shaft fracture of the left humerus in May 1979.  The 
veteran was granted service connection for his left humerus 
disability in May 1999 and was assigned a noncompensable 
rating that has remained in effect since that time.

At a March 1999 VA examination, the veteran complained of 
occasional pain in the left arm with weather changes and 
repetitive lifting.  Examination of the shoulders noted no 
increased tenderness or locking.  Range of motion testing of 
the left shoulder was as follows: forward flexion, 0 to 180 
degrees; extension, 0 to 50 degrees; rotation was 0 to 90 
degrees; abduction was 0 to 180 degrees; and adduction was 0 
to 50 degrees.  An X-ray of the left humerus revealed an old 
healed midshaft fracture with no significant residual 
deformity.  The diagnosis was old fracture, left humerus 
(resolved).

At the May 2002 Board hearing, the veteran testified that he 
had weakness and pain in his left arm which he treated with 
over-the counter medication. 

Disabilities of the shoulder and arm are rated in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  Two sets 
of ratings are given for each listed disability, depending on 
whether the disability affects the major (dominant) or minor 
shoulder and arm.  The veteran is right-handed; as his 
disability is of the left shoulder, the ratings for the minor 
shoulder and arm will be considered.  Normal shoulder flexion 
and abduction is from 0 degrees to 180 degrees; normal 
shoulder external rotation is from 0 degrees (parallel to 
ground) to 90 degrees; and normal shoulder internal rotation 
is from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The veteran's disability cannot be evaluated under Diagnostic 
Code 5200, as ankylosis has not been shown.  Addressing 
Diagnostic Code 5201, which rates limitation of motion of the 
arm, the Board finds that the requirements for a compensable 
rating have not been met, as limitation to shoulder level 
must be shown for a 20 percent rating, and the veteran's 
flexion and abduction have been found to be normal.

As for Diagnostic Code 5202, a 20 percent rating is warranted 
for malunion of the humerus of the major upper extremity with 
moderate deformity, or for infrequent episodes of dislocation 
of the scapulohumeral joint of the major upper extremity with 
guarding of movement only at the shoulder level.  The Board 
notes that malunion of the humerus or infrequent episodes of 
dislocation of the scapulohumeral joint have not been shown, 
and a compensable rating under Diagnostic Code 5202 is not 
warranted.

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995), which 
address painful motion and functional loss due to pain.  
However, there are no objective indications that the 
veteran's symptoms result in any additional painful motion or 
functional limitation to a degree that would support a 
compensable rating under any applicable Diagnostic Code.

C.  Conclusion

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the preponderance 
of the evidence is against the veteran's increased rating 
claims.  As such, this case does not present such a state of 
balance between the positive evidence and the negative 
evidence to allow for more favorable determinations.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the residuals 
of his pneumothorax or his left humerus disability have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.


ORDER

Service connection for a right hip disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a bilateral eye disorder is denied.

Service connection for a bilateral foot disorder is denied.

Service connection for a bilateral knee disorder is denied.

An initial compensable rating for spontaneous pneumothorax, 
right, is denied.

An initial compensable initial rating for fracture, left 
humerus, is denied.


		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

